EXHIBIT 10.21
RESTRICTED STOCK AGREEMENT
 

 Name of Company: ASHLAND INC.     Name of Participant:   [FirstName] 
[LastName]     Number of Shares of Ashland Inc.        Common Stock [x,xxx]    
Par Value Per Share:       $0.01     Vesting Schedule: 50% or x,xxx on [date]  
25% or x,xxx on [date]   25% or x,xxx on [date]     Date of Award: [GRANT DATE] 
           

 
WHEREAS, Ashland Inc. (hereinafter called “Ashland”) desires to award to the
above-named Participant (hereinafter called the “Participant”), x,xxx shares of
Ashland Common Stock, par value $0.01 per share, subject to certain restrictions
(hereinafter called “Restricted Stock”), pursuant to the 2006 Ashland Inc.
Incentive Plan (hereinafter called the “Plan”), in order to provide the
Participant with an additional incentive to continue his/her services to Ashland
and to continue to work for the best interests of Ashland;
 
NOW, THEREFORE, Ashland hereby confirms this award to the Participant, as a
matter of separate agreement and not in lieu of salary or any other compensation
for services, of the number of shares of Restricted Stock set forth above,
subject to and upon all the terms, provisions and conditions contained herein
and in the Plan, which is incorporated by reference.  Full details of the Plan
are in the legal text of the Plan.  If there are any differences between the
general description of the restrictions offered herein and the legal text of the
Plan, the Plan governs.
 
Your award will be evidenced by the issuance of Restricted Stock
Certificates.  Each certificate issued in respect of shares of Restricted Stock
shall be registered in the name of the Participant, but held in the custody of
Ashland along with a copy of an executed Stock Power (the form of which is
attached hereto as Exhibit A), and shall bear the following legend:
 
 
"The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeitures) contained
in the Ashland Inc Incentive Plan from which the shares were issued and the
Agreement entered into between the registered owner and Ashland Inc."

 
The Restricted Stock will vest according to the Vesting Schedule and may not be
sold, assigned, transferred, pledged, or otherwise encumbered (except to the
extent such shares shall have vested) until such date.  Unless otherwise
determined and
 
 
 
 
 
 
directed by the Personnel and Compensation Committee (the “Committee”), in the
case of the Participant's termination for any reason prior to the lapse of all
restrictions on the Restricted Stock, all such Restricted Stock which has not
vested will be forfeited.  Except for such restrictions described above, the
Participant will have all rights of a shareholder with respect to the shares of
Restricted Stock including, but not limited to, the right to vote and to receive
dividends if and when paid.
 
As the Restricted Stock vests, you will owe applicable federal income and
employment taxes and state and local income and employment taxes at the Vesting
Date of the shares of Restricted Stock.  The amount of taxes due in each
instance is based on the fair market value of the shares on the Vesting Date.
 
Nothing contained in this Agreement or in the Plan shall confer upon the
Participant any right to remain in the service of Ashland.
 
Subject to the terms and conditions specified herein and of the Plan, the
Restricted Stock shall be confirmed by execution of this Agreement and delivery
thereof no later than [RETURN DATE], to Ashland, which is located at 3499 Blazer
Parkway, Lexington, KY 40509 Attention: Karen Willett.  The right to the
Restricted Stock under the Plan shall expire if not accepted by [RETURN DATE],
as set forth above.
 
IN WITNESS WHEREOF, ASHLAND has caused this instrument to be executed and
delivered effective as of the day and year first above written.  This Restricted
Stock Agreement shall not be valid unless signed by a Vice President, Human
Resources of Ashland.
 

 
ASHLAND INC.
    By:  
 
[eslersignature.jpg]
           Susan B. Esler      Vice President, Human Resources

 
I hereby elect to receive my award of Restricted Stock subject to the terms and
conditions of the 2006 Ashland Inc. Incentive Plan.  My election to accept the
award of Restricted Stock is effective [GRANT DATE].
 
 
 

 [Name]     Date    

 
                                                                                  
 
 
 
 
 
Exhibit A
 
Stock Power
 
 
For Value Received, _________________________________________ hereby sells,
assigns and transfers unto Ashland Inc., _____________of the Restricted Capital
Stock of Ashland Inc. standing in ________________ name on the books of said
Ashland Inc. represented by Certificate No. _____ herewith and do hereby
irrevocably constitute and appoint National City attorney to transfer the said
stock on the books of the within named Company with full power of substitution
in the premises.
 
Dated: __________,
____                                                                    
 
 

      Shareholder signature   (Note: please sign in the presence of a
representative of an institution who is a member of a Medallion Signature
Guarantee Program*)

 
 
 
 
 
Medallion Signature Guarantee:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*Shareholder signature must be guaranteed by a Commercial Bank, Trust Company,
Securities Dealer or other institution, which is a member of a Medallion
Signature Guarantee Program approved by the Securities Transfer Association,
Inc.

